Cockrill, C. J., dissenting. On the conceded facts before the court on the attachment issue, the trial judge could have legally reached but one conclusion—that is, that Mrs. Lee had committed a fraud which would have justified a creditor in suing out an attachment against her. I understand that to be the decision of the court in this case. But Blass was a creditor, and had sued out an attachment, and yet it is adjudged that his attachment shall be dissolved. The reason assigned for dissolving his attachment is that he failed to ask leave to make an amendment, which the court had no discretion under the circumstances to refuse. The granting •of the leave must have gone for the asking. The duty of the court then was merely perfunctory. To set the performance of such a duty above the merits of a controversy is to set form above substance—to make the manner of performance more material than performance itself. The affidavit for attachment had served its office in laying the foundation for the issue of the writ. After that it was only a pleading—it stood as the complaint in the attachment branch of the cause. It was the subject of amendment like any other complaint. It ought, then, according to familiar practice in this court, to be treated as amended to conform to the proof. The statute requires a complaint in an ordinary action to - be sworn to. But that has never been held to prevent amendments by implication. If the plaintiff had amended his affidavit at the trial by substituting for the words “ is about to defraud ” the words “ has defrauded,” the judgment here would be different, without another line of proof. But the failure to make in writing this substitution must cause the plaintiff to lose the security he had obtained for his debt, and to be punished by a judgment for damages for doing that which the proof shows was justified. He suffers thus, not because he failed to establish his cause beyond all controversy, but because he neglected what was of no more practical utility than an obeisance to the trial court. I dissent.